Per curiam.
Dan D. Williams allegedly took possession of the land in question in this ejectment action in 1910, and held it until his death in 1947. Appellants,, who are his heirs, are seeking to prove their title to the land by adverse possession, relying both on Williams’ possession and their own over a period of nearly 60 years. The trial court directed a verdict in favor of the defendants at the end of the plaintiffs’ case-in-chief. The plaintiffs appeal.
Our review of the transcript shows that the question of title by adverse possession was an issue for the jury. See Pressley v. Jennings, 227 Ga. 366, 368 (180 SE2d 896) (1971); McCrea v. Ga. Power Co., 179 Ga. 1, 14 (174 SE 798) (1934). The trial court erred in directing a verdict in favor of the defendants.

Judgment reversed.


All the Justices concur, except Bowles, J., who concurs specially, and Marshall, J., who is disqualified.

A. G. Wells, Jr., for appellants.
Kemp & Ratcliffe, James Smith, for appellees.